Citation Nr: 0924957	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-00 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1926 to June 
1956.  He died on October [redacted], 1992, and the appellant is his 
surviving spouse.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision, issued in 
August 2004 by the VA RO in Manila, Republic of the 
Philippines.  

In September 2006, the Board issued a denial of the 
Appellant's claim for entitlement to service connection for 
the cause of the Veteran's death.  The Appellant, in turn, 
filed a Motion for Reconsideration in October 2006, which was 
denied in an October 2007 Board decision letter on the 
grounds that there was no obvious error of fact or law in the 
Board's September 2006 decision.  The Appellant then appealed 
the Board's September 2006 decision to the United States 
Court of Appeals for Veterans Claims (Court).  In August 
2008, the Court granted the parties' July 2008 Joint Motion 
for Remand (Joint Motion), vacating the Board's decision and 
remanding the claim to the Board for further proceedings 
consistent with the Joint Motion.  A copy of the Court's 
Order and the Joint Motion for Remand in this matter has been 
placed in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The 
Board notes that the Appellant was provided with VCAA notice 
by correspondence dated in May 2004.  

Under 38 C.F.R. § 3.159(e)(1), if VA makes reasonable efforts 
to obtain relevant non-Federal records but is unable to 
obtain them, or after continued efforts to obtain Federal 
records concludes that it is reasonably certain they do not 
exist or further efforts to obtain them would be futile, VA 
will provide the claimant with oral or written notice of that 
fact.  VA will make a record of any oral notice conveyed to 
the claimant.  For non-Federal records requests, VA may 
provide the notice at the same time it makes its final 
attempt to obtain the relevant records.  In either case, the 
notice must contain the following information: (i) The 
identity of the records VA was unable to obtain; (ii) An 
explanation of the efforts VA made to obtain the records; 
(iii) A description of any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim base on the evidence of record 
unless the claimant submits the records VA was unable to 
obtain; and (iv) A notice that the claimant is ultimately 
responsible for providing the evidence.  38 C.F.R. § 3.159 
(e)(1) (2008).  

The Board notes that in the September 2006 decision, the 
Board acknowledged that the Appellant had requested that VA 
obtain post-service medical records from a US Naval Station 
in Subic Bay from 1956 to 1991, and that a request was sent 
to the National Personnel Records Center (NPRC) to obtain 
these records, which was returned as unsuccessful in April 
2006.  Moreover, an April 2006 supplemental statement of the 
case (SSOC) generally made note of VA's inability to obtain 
the records.  Unfortunately, as noted in the Joint Motion for 
Remand, the SSOC issued by VA did not provide sufficient 
written notification of VA's inability to obtain the 
Veteran's reported post-service medical records from the US 
Naval Hospital at Subic Bay.  Therefore, the Appellant should 
be provided with a proper notice letter that complies with 
the requirements delineated in 38 C.F.R. § 3.159 (e)(1).  



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Appellant a 
corrective VCAA notice letter as it 
pertains to the claim for service 
connection for the cause of death.  In 
particular, the Appellant should be 
provided correspondence which identifies 
the records VA was unable to obtain when 
the April 2006 SSOC was issued 
(specifically those from Subic Bay Naval 
Hospital, dated from 1956 to 1991), 
explains the efforts VA made to obtain the 
records, describes any further action VA 
will take regarding the claim, including, 
but not limited to, notice that VA will 
decide the claim base on the evidence of 
record unless the claimant submits the 
records VA was unable to obtain, and 
notifies the Appellant that she was/is 
ultimately responsible for providing the 
evidence.  

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the Appellant and 
her representative should be furnished an 
appropriate SSOC and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




